
	

113 SRES 405 ATS: Expressing support for the designation of the week of March 31 through April 4, 2014, as “National Assistant Principals Week”. 
U.S. Senate
2014-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 405
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2014
			Mrs. Murray (for herself, Mr. Blunt, Mr. Menendez, Mr. Johnson of South Dakota, and Mr. Schatz) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the designation of the week of March 31 through April 4, 2014, as National Assistant Principals Week. 
	
	
		Whereas the National Association of Secondary School Principals (NASSP) and the National
			 Association of Elementary School Principals have designated the week of
			 March 31 through April 4, 2014, as National Assistant Principals Week;Whereas an assistant principal, as a member of the school administration, interacts with many
			 sectors of the school community, including support staff, instructional
			 staff, students, and parents;Whereas assistant principals are responsible for establishing a positive learning environment and
			 building strong relationships between school and community;Whereas assistant principals play a pivotal role in the instructional leadership of their schools
			 by supervising student instruction, mentoring teachers, recognizing the
			 achievements of staff, encouraging collaboration among staff, ensuring the
			 implementation of best practices, monitoring student achievement and
			 progress, facilitating and modeling data-driven decision-making to inform
			 instruction, and guiding the direction of targeted intervention and school
			 improvement;Whereas the day-to-day logistical operations of schools require assistant principals to monitor and
			 address facility needs, attendance, transportation issues, and scheduling
			 challenges, as well as supervise extra- and co-curricular events;Whereas assistant principals are entrusted with maintaining an inviting, safe, and orderly school
			 environment that supports the growth and achievement of each and every
			 student by nurturing positive peer relationships, recognizing student
			 achievement, mediating conflicts, analyzing behavior patterns, providing
			 interventions, and, when necessary, taking disciplinary actions;Whereas since its establishment in 2004, the NASSP/Virco National Assistant Principal of the Year
			 Program recognizes outstanding middle and high school assistant principals
			 who demonstrate success in leadership, curriculum, and personalization;
			 andWhereas the week of March 31 through April 4, 2014, is an appropriate week to designate as National
			 Assistant Principals Week:  
    Now, therefore, be it
		
	
		That the Senate—
			(1)supports the designation of March 31 through April 4, 2014, as National Assistant Principals Week;(2)honors the contributions of assistant principals to the success of students in the United States;
			 and(3)encourages the people of the United States to observe National Assistant Principals Week with
			 appropriate ceremonies and activities that promote awareness of the role
			 played by assistant principals in school leadership and ensuring that
			 every child has access to a high-quality education.
			
